Citation Nr: 1621361	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-50 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Travel Board hearing in June 2015 but did not appear and has not contacted the Board to offer good cause for his failure to appear and to request a new hearing.

In December 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran's headaches did not onset in service and are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for headaches have not been met.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he sustained a head injury in service, hitting his head on a wood beam, which has resulted in his current headache condition.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disability also may be service connected if the evidence of record reveals that the Veteran currently has a disability that was shown to be chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter, provided it is recognized as chronic under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b).  Since the subject disorder has been recognized as possibly neurological in origin and therefore considered a disease of the nervous system under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is for application in the instant case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A combat veteran's assertions of an event occurring during combat are to be presumed true if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

During an October 2012 VA examination, the Veteran stated that a wood beam fell on his head during service.  In a November 2008 statement and on examination in January 2016, the Veteran described hitting his head on a wood beam going into a bunker.  Service treatment records do not show any documentation of a head injury.  Although a September 1969 service treatment records reflects that the Veteran was treated for a laceration of the left ear, there was no indication of a head injury.  The April 1970 service separation examination also does not reflect a diagnosis or notation of a previous head injury.  On his accompanying report of medical history, the Veteran denied a history of head injury and frequent or severe headaches.  Service treatment records also do not reflect a complaint of headaches in service.

In a September 1990 consultation summary, Dr. D.L. noted that the Veteran had been referred for consultation and neurological examination for complaints of left craniofacial pain and headaches.  Dr. D.L. noted that he had reviewed the characteristics of the Veteran's present symptoms, past and family history, and had performed a general and neurological examination.  Dr. D.L. then noted that the onset of the Veteran's symptoms of paroxysmal trigeminal pain was six months ago.  Dr. D.L. also noted that the Veteran had a past history of cranial trauma twenty years ago with possible displacement of TMJ, trigeminal neuritis, and left cranial spur.  Dr. D.L. did not provide an opinion as to the etiology of the Veteran's headaches.

The Veteran was afforded a VA headache examination in October 2012.  The examiner diagnosed the Veteran with tension headaches.  During a traumatic brain injury (TBI) examination (conducted by the same examiner), the Veteran reported that, after his head injury in service, he had headaches that were brief and severe, but that had improved over the past four years.  Although the October 2012 examiner stated that the Veteran did not have a TBI, an opinion as to the etiology of the Veteran's headache disorder was not provided. 

At his January 2016 VA headache examination, the Veteran reported his headaches began approximately six years after service, while his wife estimated that it was 10 years.  The Veteran reported that the headaches have changed over the years and are not as severe as they were initially.  The examiner noted the Veteran's diagnosis of trigeminal neuralgia causing headaches in the 1990s.  The examiner stated that the Veteran's current symptoms are consistent with tension headaches.  The examiner stated that the tension headaches started long after the Veteran left service and are not considered to be related to a service injury or illness.  The examiner noted that the etiology of tension headaches is not clearly defined in the medical literature.

The Veteran maintains that his headaches are a result of hitting his head in service.  The Board finds that the Veteran is competent to report observable symptoms such as headaches.  Layno, 6 Vet. App. 465.  However, in this case, the Veteran does not possess the training needed to diagnose the type of headaches he has experienced or to opine as to their etiology.  Kahana, 24 Vet. App. at 435.  As the Veteran himself has subjectively reported, and the medical evidence indicates, the Veteran's medical history is particularly complicated as his headaches have changed over the years.  Therefore, his statements as to the cause of his headaches are entitled to little probative weight.

The Board affords more probative weight to the findings of the January 2016 VA examiner, a medical professional who considered all of the evidence, including the Veteran's own statements.  The VA examiner found it less likely than not that the Veteran's headaches are related to his service, to include his claimed head injury which was presumed as true for purposes of the opinion.  In providing this opinion, the examiner relied upon a factual history provided by both the Veteran and his spouse in light of the entire evidentiary record.

The Board further finds that service connection is not warranted for headaches on the basis of chronicity since service.  The Veteran has reported experiencing headaches after the reported head injury, and the VA examiner presumed the truth of this lay history although not documented by the record (as instructed by the Board).  However, both the Veteran and his spouse informed the VA examiner that the Veteran's chronic headaches started many years after service and were different in characteristics from those experienced in service.  The Board finds that this lay history holds great probative weight as it is consistent with the Veteran's denial of frequent and recurrent headaches upon service discharge.  To the extent that the Veteran's arguments and statements can be construed as evidence of continuity of symptomatology, the Board finds that such an interpretation is greatly outweighed by the Veteran's statements upon service discharge and the current recollections of his spouse.  Notably, the Veteran is acknowledged to have current poor memory due to a history of Alzheimer's dementia.  Furthermore, the Board has presumed that the head injury occurred as claimed, but notes that the provisions of 38 U.S.C.A. § 1154(b) cannot aid the Veteran in establishing a nexus between the head injury and the current headache disorder.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for headaches, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in January 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examination in January 2016.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  As discussed above, the examiner was requested to presume that the head injury occurred.  The Board finds that the examinations and January 2016 opinion are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for headaches is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


